[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             NOV 29, 2006
                              No. 06-11958                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                  D. C. Docket No. 05-00381-CR-T-24-MSS

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

BLAS LASTRA GUERRERO,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                            (November 29, 2006)

Before BARKETT, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Blas Lastra Guerrero (“Guerrero”) appeals his 135-month sentence for
conspiracy to possess with intent to distribute 5 or more kilograms of cocaine

while aboard a vessel, in violation of 46 App. U.S.C. § 1903(a),(g),(j), and

possession with intent to distribute 5 kilograms or more of cocaine while aboard a

vessel, in violation of 46 App. U.S.C. §1903(a),(g). On appeal, Guerrero first

argues that his sentence was unreasonable because the district court did not take

into account his limited and unsophisticated role in the conspiracy. Second, he

argues that he pled to only 350 kilograms of cocaine and that the district court

erred in using a higher amount in sentencing.

      We turn first to Guerrero’s argument regarding the reasonableness of his

sentence. Guerrero claims that he does not deserve an 11.25-year sentence because:

(1) he had no interest in the drugs, as he was merely a “grunt”; and (2) he is an old

man from a poor country, which under § 3553(a) warrants a less severe sentence.

      We review sentences under the post-Booker advisory guideline regime for

“unreasonable[ness].” United States v. Booker, 543 U.S. 220, 261, 125 S.Ct. 738,

765, 160 L.Ed.2d 621 (2005). Review for reasonableness is deferential. See United

States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005).

       In the wake of Booker, we have established a two-step process for

sentencing. The district court must first correctly calculate the defendant's

guideline range. We have rejected the notion that a sentence within the guidelines



                                           2
is per se reasonable, Talley, 431 F.3d at 787, but “when the district court imposes a

sentence within the advisory Guidelines range, [we] ordinarily will expect that

choice to be a reasonable one.” Id. at 788. Having calculated the proper range, the

sentencing court, using the § 3553(a) sentencing factors, can impose a more severe

or more lenient sentence, so long as the sentence is still reasonable. United States

v. Crawford, 407 F.3d 1174, 1179 (11th Cir. 2005); United States v. Winingear,

422 F.3d 1241, 1246 (11th Cir. 2005). In Booker, the Supreme Court directed

sentencing courts to consider the following factors in imposing sentences under the

advisory guidelines scheme:

      (1) the nature and circumstances of the offense and the history and
      characteristics of the defendant; (2) the need for the sentence imposed
      (A) to reflect the seriousness of the offense, to promote respect for the
      law, and to provide just punishment for the offense; (B) to afford
      adequate deterrence to criminal conduct; (C) to protect the public
      from further crimes of the defendant; and (D) to provide the defendant
      with needed [treatment]; (3) the kinds of sentences available; (4) the
      kinds of sentence and the sentencing range. . .;(6) the need to avoid
      unwarranted sentence disparities among defendants with similar
      records who have been found guilty of similar conduct; and (7) the
      need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a); Booker, 543 U.S. at 261, 125 S.Ct. at 765-66.

      The district court correctly calculated Guerrero’s guidelines range to be 135-

168 months. The court then took into account Guerrero’s background, his lack of

education and his poverty, balancing that against the need to deter crime, the



                                           3
seriousness of the offense, and the quantity of drugs involved. It sentenced him to

135 months, the bottom of the guidelines range. Because the court properly

considered the § 3553(a) factors, and sentenced Guerrero to the low end of the

guideline range, we cannot find that his sentence was unreasonable.

      Guerrero next argues that he pled only to 350 kilograms of cocaine, and that

the district court erred in using a higher amount in sentencing, thus violating

Booker, Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403

(2004), and the Sixth Amendment.

      The guidelines assign a base offense level of 38 where, as here, a defendant

is held accountable for 150 kilograms or more of cocaine and no death or bodily

injury results. See U.S.S.G. § 2D1.1(a)(3)(c)(1). Therefore, whether the sentencing

court used 350 kilograms, as Guerrero argues it should have, or 550 kilograms, as

he argues that it did, the error had no impact on his sentencing range. We have

found that a miscalculation in the guideline calculation is harmless where it does

not change the outcome of the sentencing range. United States v. Wilson, 901

F.2d 1000, 1002 n.2 (11th Cir. 1990) (in the context of criminal history category

remaining unchanged). As Guerrero concedes, the increased amount of drugs

attributed to him at sentencing made no difference in his offense level under the

guideline provisions. Therefore, even assuming there was an error, it was harmless.



                                           4
      Upon review of the record and consideration of the parties’ briefs, we

discern no reversible error.

Accordingly, we affirm.

      AFFIRMED.




                                         5